DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments filed 4/14/21 have been fully considered and found to be persuasive.  These arguments in conjunction with the amendments to the independent claims are persuasive and therefore the rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in combination fail to teach or render obvious, at an externally controllable vehicle receiving route information which has a plurality of zones divided between an origin and a destination, which the externally controllable vehicle traverses, each zone has a control device which can remotely control the externally controllable vehicle upon approaching boundaries of each zone via a handoff procedure between the externally controllable vehicle and a respective control device located in the respective zone which the externally controllable vehicle approaches.  An updated search has been performed and the closest prior art found is as follows:
Magson et al US (20160161258) teaches control handover planning for an unmanned aerial vehicle (UAV) is provided that includes determining, by a planning system, a current location of a mobile control system and a current location of the UAV. A target location is identified. A control handover 
Kumar et al US (20180270244) teaches UAV transactions associated with a given stakeholder (i.e., someone or something that is associated with the given environment) are compiled into a chain of UAV transaction blocks. The chain can be considered a chronicle of a UAV's path through time. When a transaction is conducted, the corresponding UAV parameters are sent to one or more of the computing nodes in the system (FIG. 2) for validation.
Jin US (20170103659) teaches when a regulation compliant drone detects itself within a no-fly zone, and enters a take-over mode, the drone should support accepting remote control instructions from a super operator through an on-board wireless receiver, and support standardized handover and control protocols for the super operator control, if the drone supports such grade of regulation.
None of these references, taken alone or in any reasonable combination, teach the claims as amended, in conjunction with the other limitations, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478